DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification has been reviewed and accepted. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: “means for converting electrical energy into heat”, “means for providing energy”, and “switching means for selectively sending a current pulse” in claim 46. “Means for converting electrical energy into heat” is being interpreted as a heating element as described in [0040] of the Specification. “Means for providing energy” is being interpreted as an energy source as described in [0040] of the Specification. “Switching means for selectively sending a current pulse” is being interpreted as “a switch” as described in [0042] of the Specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In claims 1, 24, and 46, “thermal runaway” is interpreted to mean wherein exothermic reactions outpace the heat being dissipated to the environment, and the temperature begins to rise rapidly and uncontrollably as described in [0003] of the Specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the ceramic coating".  There is insufficient antecedent basis for this limitation in the claim. Claim 14, upon which claim 15 depends, recites an electrical isolation barrier coating. For purposes of examination, claim 15 is being interpreted to mean that the barrier coating is a ceramic coating. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 69 recites that the heating element is a heating element, which does not further limit the recited heating element of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 18, 19, 24, 33, 46, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (PGPub 2014/0241394) and further in view of Bourgeois et al. (PGPub 2015/0030901).
Considering Claim 1, Olson discloses an apparatus for initiating thermal runaway in a battery cell (apparatus for inducing thermal runaway in a battery cell [0006, 0004, 0014]), the apparatus comprising:
a heating element for positioning in thermal contact with the battery cell for transferring heat to a region of the battery cell (heating pad 410 secured to region of battery cell so as to provide external heating [0069, Figure 4]); 
wherein the heating pad includes a resistive electrical pad [0069] and the region is heated to initiate thermal runaway (external heating performed to induce thermal runaway [0006]). 
Olson discloses that the external heating may be controlled to follow a desired heating profile [0021], such as a slow heating rate wherein the battery is held at a temperature that is high [0021]. However, Olson is silent to an energy source electrically coupled to the heating element, and a switch for selectively forming a circuit to send a current pulse through the heating element to generate a power pulse at the heating element. 
Bourgeois discloses a system and method for supplying power to a battery heater in one or more battery modules [Abstract]. The heater includes a resistive element and a transistor switch to turn the heater on and off via pulse width modulation [0041] through a power supply circuit [0041, 0036]. The 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Olson with the pulsed power supply heater of Bourgeois in order to ensure that the electrochemical cells in the batter module are kept within a defined temperature range [0036] while being connectable with a local grid [0004].
	Considering Claim 11, the combined teachings of Olson and Bourgeois are as applied in claim 1. Olson teaches that external heating may be controlled to follow a desired heating profile [0021], and that rapid heating may be chosen for analyzing cell-to-cell propagation [0022, 0005]. Because the heating may be controlled and rapidly done for cell-to-cell propagation, providing a ratio of a peak heating power in kilowatts at the heating element during the discharge of the energy source to a standard 1C C-rate constant current discharge cycle power in kW of battery cell of at least 50 to 1 would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 18, Olson discloses that the heating element is pliable allowing its shape to be modified to correspond to an external surface of the battery cell (heating device takes form of heating pad, which is known to be pliable [0069], heating pad shape corresponds to external surface of battery cell [Figure 4]). 
	Considering Claim 19, Olson discloses a thin heating pad to be applied to the battery [Figure 4], and teaches that material is limited so as not to unduly increase the battery’s thermal mass [0069]. Therefore, providing a heating pad that has a thickness of no more than 5 millimeters so as not to unduly increase the battery’s thermal mass would have been obvious to a person of ordinary skill in the art. 	
Considering Claim 24, Olson discloses a method for initiating thermal runaway in a battery cell (apparatus and corresponding method for inducing thermal runaway in a battery cell [0006, 0004, 0014]), the method comprising:
providing a heating element in thermal contact with the battery cell for transferring heat to a region of the battery cell (heating pad 410 provided and secured to region of battery cell so as to provide external heating [0069, Figure 4])

Olson discloses that the external heating may be controlled to follow a desired heating profile [0021], such as a slow heating rate wherein the battery is held at a temperature that is high [0021]. However, Olson is silent to providing an energy source electrically coupled to the heating element, and sending a current pulse through the heating element to generate a power pulse at the heating element. 
Bourgeois discloses a system and method for supplying power to a battery heater in one or more battery modules [Abstract]. The heater includes a resistive element and a transistor switch to turn the heater on and off via pulse width modulation [0041] through a power supply circuit [0041, 0036]. The power supply accesses electrical power from an AC grid or DC bus (energy source electrically coupled to heating element) [0036]. This configuration and method ensures that the electrochemical cells in the batter module are kept within a defined temperature range [0036] while being connectable with a local grid [0004]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Olson with the pulsed power method of Bourgeois in order to ensure that the electrochemical cells in the batter module are kept within a defined temperature range [0036] while being connectable with a local grid [0004].
Considering Claim 33, the combined teachings of Olson and Bourgeois are as applied in claim 1. Olson teaches that external heating may be controlled to follow a desired heating profile [0021], and that rapid heating may be chosen for analyzing cell-to-cell propagation [0022, 0005]. Because the heating may be controlled and rapidly done for cell-to-cell propagation, providing a ratio of a peak heating power in kilowatts at the heating element during the discharge of the energy source to a standard 1C C-rate constant current discharge cycle power in kW of battery cell of at least 50 to 1 would have been obvious to a person of ordinary skill in the art. 
Considering Claim 46, Olson discloses an apparatus for initiating thermal runaway in a battery cell (apparatus for inducing thermal runaway in a battery cell [0006, 0004, 0014]), the apparatus comprising:

wherein the heating pad includes a resistive electrical pad [0069] and the region is heated to initiate thermal runaway (external heating performed to induce thermal runaway [0006]). 
Olson discloses that the external heating may be controlled to follow a desired heating profile [0021], such as a slow heating rate wherein the battery is held at a temperature that is high [0021]. However, Olson is silent to means for providing energy electrically coupled to the heating element, and a switching means for selectively forming a circuit to send a current pulse through the heating element to generate a power pulse at the heating element. 
Bourgeois discloses a system and method for supplying power to a battery heater in one or more battery modules [Abstract]. The heater includes a resistive element and a transistor switch to turn the heater on and off via pulse width modulation [0041] through a power supply circuit [0041, 0036]. The power supply accesses electrical power from an AC grid or DC bus (energy source electrically coupled to heating element) [0036]. This configuration ensures that the electrochemical cells in the batter module are kept within a defined temperature range [0036] while being connectable with a local grid [0004]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Olson with the pulsed power supply heater of Bourgeois in order to ensure that the electrochemical cells in the batter module are kept within a defined temperature range [0036] while being connectable with a local grid [0004].
Considering Claim 69, Olson discloses that the heating element is a heating element (heating pad 410 secured to region of battery cell so as to provide external heating [0069, Figure 4]). 

Allowable Subject Matter
Claim 3, 5, 12, 14, 16, 26, 34, 47, 48, 54, 57-59, 65 and 68 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3, 5, 12, 26, and 34, Olson teaches that the external heating may be controlled to follow a desired heating profile [0021] for inducing thermal runaway [0004]. However, the combined teachings of Olson and Bourgeois do not recognize the claimed variables of peak heat flux density, footprint surface area of the heating element, nor a ratio of the heat energy dissipated by the heating element during the discharge of the energy source to the energy storage capacity of the battery cell. The heating pad 410 appears to cover more than 20% of the battery cell surface area [Figure 4], as opposed to the requirement of claim 5. Heating is performed as a general function that broadly continues until a battery failure event occurs or to observe slower processes that eventually cause thermal runaway, so the reference does not recognize or suggest the claimed ranges of peak heat flux density, footprint surface area of the heating element, nor a ratio of the heat energy dissipated by the heating element during the discharge of the energy source to the energy storage capacity of the battery cell with a reasonable expectation of success as required in claims 3, 5, 12, 26, and 34. 
Regarding claim 14, Olson discloses that the heating pad contains a resistive electrical pad and stands alone when adhered to the battery cell [0069, Figure 4], so it appears that the heating pad contains an electrically isolating material that is part of the pad itself as opposed to a barrier coating external to the heating element to electrically isolate the heating element as required by the claims. A separator layer is included between the charge collectors [0019], but this is not capable of electrically isolating the heating element as required by the claim. 
Regarding claims 47 and 58, Olson discloses temperature sensors and thermocouples for the vent tube and battery [0065, 0069], but not for the heating element, nor the corresponding apparatus and method of operating the switch in response to the temperature of the heating element as required by the claims. Because the prior art does not recognize the variable, the measurement and sensor of such a variable would not be incorporated with a control method as required by the claims. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725